REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 10-20 are allowed.
Claims 1, 18 and 20 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly determining the first command comprises identifying, in the communication log, a first logged communication transmitted from the first node to the second node via the communication path in response to causing the first node to transmit the request; identifying, in the communication log, a second logged communication transmitted from the second node to the first node via the communication path in response to the first command; and determining the first data format based on the second logged communication.
	It is noted that the closest prior art, Zavesky et al. (US 20190215688, Jul. 11, 2019) shows the probe device configured to explore the communication network, the
probe device configured to provide security synchronization and security updates to the
loT devices between two loT devices, namely, a first loT device and a second
loT device.
	It is noted that the closest prior art, Gamble et al. (US 20210092141, Mar. 25, 2021) shows computing devices based on sequences of communication events based on analysis of communication message logs representing the sequences of communication events configured to generate models based on predefined expectations for sequences of messages being received by client devices associated with a protected network that assigned to sequences of communication events, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464